EXAMINER'S AMENDMENT/COMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This notice of allowance is responsive to the after final amendment filed 06/20/2022. As directed by the amendment, claims 1, 3, 5-22 and 24-29 have been amended and claims 2, 4 and 23 have been amended. Thus, claims 1, 3, 5-22 and 24-29 are presently pending, of which, claims 16-20 and 24-28 were previously withdrawn form consideration. 
The amendment to claim 1 is sufficient to overcome the 35 U.S.C 101, 112(a) and 112(b) rejections from the previous Office action. Those rejections are hereby withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Robert Tarcu on 09/07/2022.

The application has been amended as follows: 

In the claims:

3. (Currently Amended) The medical imaging processing apparatus according to claim 1, wherein tissue property parameters relating to the quantitative values of the plurality of types of tissue properties correspond to the modulus of elasticity, the viscosity coefficient, and the attenuation rate of the radar chart. 

15. (Currently Amended) The medical imaging processing apparatus according to 14, wherein the lines included in the radar chart are expressed as solid lines and/or multiple types of dashed lines.

16. (Withdrawn-Currently Amended) The medical imaging processing apparatus according to claim 14, wherein a color of the lines displayed in the radar chart is at least one or more colors.

Election/Restrictions
Claims 1, 3, 5-15, 21, 22 and 29 are allowable. The restriction requirement between species I-V , as set forth in the Office action mailed on 05/04/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/04/2021 is withdrawn.  Claims 16-20 and 24-28 , directed to species II-V are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3, 5-22 and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to reasonably disclose or render obvious a medical processing apparatus comprising a processing circuitry configured as recited in claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793